Citation Nr: 0707781	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947 and from October 1961 to August 1962, with 
additional unverified service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to a TDIU.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving (1) degenerative disc disease of the 
lumbosacral spine, rated as 40 percent disabling, (2) 
degenerative disc disease of the cervical spine, rated as 30 
percent disabling, and (3) traumatic arthritis of the right 
thumb, rated as 20 percent disabling, for a combined 70 
percent disability rating. 

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the veteran's service-connected disabilities.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical 
records, at present, do not clearly indicate whether the 
veteran is unemployable as the result of either his service-
connected or his nonservice connected disabilities (which 
would include the veteran's age and age-related disorders).  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) degenerative 
disc disease of the lumbosacral spine, 
(2) degenerative disc disease of the 
cervical spine, and (3) traumatic 
arthritis of the right thumb.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.


2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


